ORDER
PER CURIAM.
Defendant appeals judgment and sentence entered on his conviction by a jury on the charge of robbery second degree. Section 569.030 RSMo 1994. The jury returned a verdict of not guilty on the charge of stealing over $150.00. Section 570.030. Defendants one point on appeal is without merit. He argues that the court abused its discretion in overruling an objection made during the prosecutor’s opening statement. We find no error because the comment was part of a description of the evidence to be offered in support of the charge. We have reviewed the briefs of the parties and the entire record on appeal and find no error of law. A detailed opinion would serve no jurisprudential purpose. The judgment is affirmed in accordance with rule 30.25(b).